Citation Nr: 0829280	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed 
cardiopulmonary disease.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected gastroesophageal reflux 
disease (GERD).  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected recurrent right shoulder 
rotator cuff tear with residuals (right shoulder disability) 
prior to January 14, 2005.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for the service connected right shoulder disability 
from January 14, 2005 through June 20, 2005.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for the service connected right shoulder disability 
beginning June 21, 2005.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left shoulder strain (left 
shoulder disability) prior to July 31, 2006 and to an initial 
evaluation in excess of 20 percent beginning July 31, 2006.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss prior to June 26, 
2006 and to an initial evaluation in excess of 30 percent 
beginning June 26, 2006.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee (right knee disability).  

10.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disease of the 
left knee (left knee disability).  

11.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a right elbow 
fracture (right elbow disability).  

12.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected costochondritis.  

14.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

15.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hemorrhoids.  

16.  Entitlement to an initial compensable evaluation for the 
service-connected history of hematuria, claimed as left 
kidney/flank pain (left kidney disability) prior to September 
16, 2005 and to an initial evaluation in excess of 10 percent 
beginning September 16, 2005.  

17.  Entitlement to an initial compensable evaluation for the 
service-connected status post left great toe injury (left 
great toe disability).  

18.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the right third 
metacarpal bone (right hand disability).  

19.  Entitlement to an initial compensable evaluation for the 
service-connected history of calcified granulomatous disease 
of the lungs (lung disability).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1977 to March 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the RO, 
which denied service connection for cardiopulmonary disease 
and granted service connection for the disabilities listed on 
the title page.  The veteran timely appealed the denial of 
service connected for cardiopulmonary disease and the ratings 
assigned to his service-connected disabilities.  

A March 2005 rating decision assigned a 20 percent rating for 
service-connected right shoulder disability and 10 percent 
ratings for service-connected left shoulder and right elbow 
disabilities; each effective on April 1, 2004.  

An October 2007 rating decision granted service connection 
for a depressive disorder, which was assigned an initial 10 
percent evaluation, effective on February 6, 2006; granted a 
30 percent rating for the service-connected right shoulder 
disability, effective on January 14, 2005; granted a 30 
percent evaluation for the service-connected bilateral 
hearing loss, effective on June 26, 2006; granted a 20 
percent evaluation for the service-connected left shoulder 
disability, effective on July 31, 2006; and granted a 10 
percent evaluation for the service-connected left kidney 
disability, effective on September 16, 2005.  

The issue of an initial evaluation in excess of 20 percent 
for the service-connected low back disability is being 
remanded to the AOJ via the Appeals Management Center, in 
Washington, DC.  



FINDINGS OF FACT

1.  There is no post-service diagnosis showing that the 
veteran currently suffers cardiopulmonary disease.  

2.  The service-connected GERD is not shown to be manifested 
by material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health; there is also no evidence of 
severe hemorrhages or large ulcerated or eroded areas.  

3.  The service-connected right shoulder disability is shown 
to be manifested by forward elevation or abduction limited to 
less than 80 degrees and increased symptoms on repetitive 
motion, prior to January 14, 2005.  

4.  Beginning on January 14, 2005, the service-connected 
right shoulder disability is shown to manifested by a frozen 
right shoulder, with elevation to 30 degrees, requiring 
physical therapy; the disability picture more nearly 
approximated the criteria manifested by limitation of motion 
to 25 degrees from the side.  

5.  The service-connected left shoulder disability is shown 
to have been manifested by an essentially normal range of 
motion with some pain prior to July 2006.  

6.  On July 31, 2006, the service-connected left shoulder 
disability is shown to have been manifested by a functional 
loss due to pain consistent with restriction of movement to 
shoulder level, but not more than midway between shoulder 
level and the side.  

7.  The audiological evaluation in November 2004 showed 
average pure tone thresholds of 27.5 decibels in each ear and 
bilateral speech recognition ability of 92 percent; 
audiological evaluation in January 2006 showed average pure 
tone thresholds of 47.5 decibels in the right ear, with 
speech recognition ability of 72 percent, and average pure 
tone thresholds of 55 decibels in the left ear, with speech 
recognition ability of 76 percent.  

8.  The service-connected bilateral knee disability currently 
is not shown to be manifested any limitation of extension on 
either side or limitation of flexion of either knee to worse 
than 100 degrees.  

9.  The service-connected right elbow disability currently is 
shown to be manifested by essential normal movement from 0 to 
at least 135 degrees.  

11.  The service-connected costochondritis is characterized 
by some chest pain; there is no medical evidence of a related 
functional loss or related bony or muscle deficit.  

12.  The currently assigned 10 percent rating for bilateral 
tinnitus is the highest rating allowable under applicable 
legal authority.  

13.  The service-connected hypertension is shown to be 
manifested by blood pressure readings with systolic pressure 
of 160 or less and diastolic pressure of 100 or less.  

14.  The service-connected hemorrhoids are not shown to 
involve persistent bleeding with secondary anemia or to 
involve fissures.  

15.  The service-connected left kidney disability is shown to 
be manifested by some unexplained hematuria since September 
16, 2005, but no related impairment of urination or voiding.  

16.  The service-connected right hand disability manifested 
by the residuals of a crush-type injury to the 3rd metacarpal 
is shown to be productive of some pain and weakening of grip, 
but no restriction of motion or related hand impairment.  

17.  The service-connected left great toe injury residuals is 
not shown to be productive of some pain and a minimal 
restriction of motion without bone or joint deformity. 

18.  The service-connected lung disability manifested by a 
history of calcified granulomatous disease is not shown to be 
productive of any  functional incapacity based on testing.  



CONCLUSIONS OF LAW

1.  The veteran does not have cardiopulmonary disability due 
to disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected disability 
manifested by GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7346 (2007).  

3.  The criteria for the assignment of an initial evaluation 
of 30 percent, but no higher, for the service-connected right 
shoulder disability prior to January 14, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5019-
5201 (2007).  

4.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected right 
shoulder disability beginning on January 14, 2005 have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5019-5201 (2007).  

5.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left 
shoulder disability prior to July 31, 2006 and in excess of 
20 percent beginning July 31, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5019-5201 (2007).  

6.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
prior to June 26, 2006 and in excess of 30 percent thereafter 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 
(2007).  

8.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5099-5019 (2007).  

9.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5099-5019 (2007).  

10.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010-5206 (2007).  

11.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5299-5297 (2007).  

12.  The claim for an initial rating higher than 10 percent 
for the service-connected bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.87 including Diagnostic Code 6260 (2002-2007).  

13.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including 
Diagnostic Code 7101 (2007).  

14.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 
(2007).  

15.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected left kidney 
disability prior to September 16, 2005 and in excess of 10 
percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b including 
Diagnostic Codes 7599-7509 (2007).  

16.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected right hand 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5229 (2007).  

17.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected left great 
toe disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5282 (2007).  

18.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected lung history 
of calcified granulomatous lung disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97 including Diagnostic Code 6820 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  In June 2005, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after June 2004.  

The Board notes that the veteran was informed in an October 
2006 letter on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The relevant VA examinations 
were conducted in 2004 and 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of cardiopulmonary disease, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Analysis

The veteran's service treatment records reveal that he had an 
atypical chest pain in January 1993 and sinus tachycardia on 
a July 1993 electrocardiogram (EKG).  A treadmill stress test 
in June 1995 did not find any diagnostic ischemia.  An 
exercise stress test in July 2003 was considered to be 
normal.  On discharge evaluation in January 2004, the 
veteran's heart, lungs, and chest were normal, as was an EKG.  

The post-service medical evidence on file, including VA 
examinations in June and November 2004 and in July 2006, does 
not show any chronic cardiopulmonary disability other than 
hypertension, for which the veteran is service connected.  It 
was noted on evaluation in July 2006 that the veteran's heart 
did not appear to be enlarged and that he did not have 
arteriosclerotic complications.  

As there is a lack of evidence of a current cardiopulmonary 
condition, the elements required under Hickson for a grant of 
service connection have not been shown.  Consequently, 
service connection for cardiopulmonary disease must be 
denied.

Due consideration has been given to the written lay 
statements submitted in support of the service-connection 
claim.  Although the veteran can provide competent evidence 
as to their observations, he cannot constitute competent 
evidence to establish a medical diagnosis or basis for 
linking a disability to an event or incident of the veteran's 
period of service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  As the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine of reasonable doubt is 
not for application.  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  


GERD

Schedular Criteria

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  

A rating of 60 percent is assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7307, for gastritis, a 10 percent 
evaluation is assigned for chronic hypertrophic gastritis, 
with small nodular lesions and symptoms.  A 30 percent 
evaluation is warranted for multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
assigned for severe hemorrhages, or large ulcerated or eroded 
areas.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.

Analysis

On VA examination in June 2004, the veteran complained of 
GERD symptomatology involving heartburn and reflux but 
without nausea, vomiting, hematemesis, melena or dysphasia.  
He was afraid to eat bulky substances and had everything 
blenderized.  The veteran weighed 206 pounds.  The diagnoses 
included those of GERD requiring esophageal dilation and 
gastritis.  

When examined by VA in July 2006, the veteran complained of 
having intermittent reflux and regurgitation.  His weight was 
stable and his general state of health was good.  The 
diagnosis was that of GERD, uncomplicated.  

Because the above evidence does not show pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, the Board concludes that an initial 
rating in excess of the current 30 percent rating for the 
service-connected GERD is not warranted.  

Additionally, the evidence does not show the severe 
hemorrhages or large ulcerated or eroded areas required for a 
rating in excess of 30 percent under Diagnostic Code 7307 for 
gastritis.

Additionally, the Board does not find that any other 
digestive system diagnostic code would be more appropriate 
for rating the veteran's GERD, including adhesions of the 
peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic 
Codes 7304-7306), postgastrectomy syndromes (Diagnostic Code 
7308), colitis (Diagnostic Code 7323), or diverticulitis 
(Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2006).  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  


Bilateral Shoulder Disabilities

Schedular Criteria

Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected part as degenerative arthritis, 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  

In the absence of limitation of motion, a 10 percent 
evaluation is assigned with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; a 
20 percent evaluation is assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran's bilateral shoulder disability can also be 
evaluated under Diagnostic Code 5201 based on limitation of 
motion of the arm.  A 20 percent rating contemplates 
limitation of motion of the arm to shoulder level.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating for the major extremity 
and a 20 percent rating for the minor extremity.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
rating for the major extremity and a 30 percent rating for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of shoulder for flexion and 
abduction is from 0 degrees at the side to 180 degrees over 
head. 38 C.F.R. § 4.71, Plate I (2007).  Thus, shoulder level 
is at 90 degrees, and midway between the side and shoulder 
level is at approximately 45 degrees.  

Analysis

The May 2004 X-ray studies of the right shoulder showed a 
small partial rotator cuff tear.  

On VA examination in June 2004, the veteran was noted to be 
right handed.  He complained of bilateral shoulder pain and 
being unable to do any heavy lifting or activity that 
required him to put his right arm above his head.  His range 
of motion of the shoulders included forward flexion from 0 to 
145 degrees on the right and from 0 to 180 degrees on the 
left; abduction was from 0 to 80 degrees on the right and 
from 0 to 170 degrees on the left, with pain at 150 degrees.  
Internal rotation of the right shoulder was from 0 to 70 
degrees; and external rotation was from 0 to 80 degrees.  
Internal and external rotation on the left was from 0 to 90 
degrees without pain or difficulty.  Grip strength was 3/5 on 
the right and 5/5 on the left.  

The  range of motion of the shoulders on VA evaluation in 
November 2004 was essentially the same as in June 2004.  It 
was noted that repetitive motion of the shoulders was 
significant for increased symptoms, bilaterally.  

The VA treatment records show that the veteran was seen on 
January 14, 2005 with complaints of right shoulder pain since 
last year.  An examination revealed abduction and internal 
and external rotation of 30 degrees.  The impression was that 
of tendonitis, frozen shoulder.  

The veteran underwent physical therapy, and was given a TENS 
unit, for his frozen shoulder beginning in early February 
2005.  Active flexion of the right shoulder later in February 
2005 was 40 degrees and active abduction was 60 degrees, both 
with complaints of severe pain; internal and external 
rotation were noted to be very limited secondary to pain.  

The veteran said in early April 2005 that his right shoulder 
was doing better, and it was reported later in April 2005 
that the veteran had reached the maximum benefit from therapy 
and that no additional treatment was needed.  It was reported 
on June 21, 2005 that there was full range of motion of all 
extremities without pain.  

On VA examination in July 2006, the veteran complained of 
having bilateral shoulder pain, weakness, and stiffness, 
worse on the right.  He could not do any activity that 
required him to elevate either arm.  

The veteran's range of motion included findings of bilateral 
elevation to 80 degrees with pain, bilateral abduction to 80-
90 degrees with increased pain at that point.  Internal and 
external rotation was to 80 degrees on the left; the right 
shoulder was unable to undergo rotary movement secondary to 
pain.  He was unable to do repetitive movement to any degree.  
The diagnosis was that of degenerative joint disease of the 
shoulders.  

Because the medical evidence of record does not show right 
shoulder forward elevation or abduction to less than 80 
degrees prior to January 2005, the evidence does not support 
the assignment of more than a 20 percent rating for the 
dominant right shoulder prior to January 14, 2005.  

There is evidence of an increase of right shoulder disability 
beginning on January 14, 2005, when it was noted that the 
veteran had a frozen shoulder.  Elevation was limited on 
January 14 to 30 degrees, which is only 5 degrees away from 
the limitation of motion that warrants a 40 percent 
evaluation.  He began therapy and although abduction had 
increased to 60 degrees in early February 2005, there was 
significant pain; internal and external rotation were noted 
to be very limited secondary to pain.  

Based on the above evidence, the Board finds that a rating of 
40 percent is warranted as the service connected right 
shoulder disability picture more nearly approximated that of 
limitation of motion to 25 degrees from the side, beginning 
on January 14, 2005.  See Fenderson, 12 Vet. App. 119 (1999).  

Although the notation in June 2005 was of normal motion of 
the right shoulder, there was subsequent medical evidence, 
especially on VA examination in July 2006, of continued right 
shoulder problems, with elevation and abduction to 
approximately 80 degrees and an inability to rotate the 
shoulder due to pain.  

As there is no evidence of ankylosis (Diagnostic Code 5200), 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203), 
which are the only other codes relevant to the shoulder, the 
Board finds that the rating codes noted above to rate the 
veteran's service-connected shoulder disabilities are the 
most appropriate codes.  See 38 C.F.R. § 4.71a (2007).  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted, the United States Court of Appeals for Veterans 
Claims has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With respect to the 20 percent rating assigned prior to 
January 14, 2005, the Board notes that range of motion of the 
right shoulder was to 80 degrees on evaluations in June and 
November 2004 and that repetitive motion of the shoulder was 
significant for increased symptoms in November 2004.  

Consequently, the Board finds it reasonable to conclude that 
the veteran's service-connected right shoulder disability is 
productive of a functional loss that equated with limitation 
of shoulder movement to midway between the side and shoulder 
level, but no greater, prior to January 14, 2005, warranting 
a 30 percent rating.  

As the service-connected left shoulder disability is shown to 
have been manifested by an essentially normal range of motion 
with some pain prior to July 2006, a rating higher than 10 
percent is not assignable in this case.  

However, beginning on July 31, 2006, the service-connected 
left shoulder disability is shown to have been manifested by 
a functional loss due to pain consistent with restriction of 
movement to shoulder level.  A functional loss due to pain 
with restriction of left shoulder movement to midway between 
the side and shoulder level is not demonstrated.  


Bilateral Hearing Loss

Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2007).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  

Analysis

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran was assigned a noncompensable evaluation 
for his service-connected bilateral hearing loss from April 
1, 2004 through June 25, 2006; he was assigned a 30 percent 
rating for bilateral hearing loss beginning June 26, 2006.  

The audiological evaluation for VA purposes in July 2004 
reveals average puretone thresholds of 49 decibels in the 
right ear and of 58 decibels in the left ear; speech 
recognition ability was 94 percent in the right ear and 96 
percent in the left ear.  

A private audiological evaluation on June 26, 2006 reveals 
average puretone thresholds of 40 decibels in the right ear 
and 58.75, rounded up to 59 decibels in the left ear; speech 
recognition ability was 52 percent in the right ear and 62 
percent in the left ear.  

Applying the July 2004 results to the Schedule translates to 
a numeric designation of Level I in the right ear and Level 
II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.  

The June 26, 2006 audiological results translate to a numeric 
designation of Level VI for each ear.  See 38 C.F.R. § 4.85, 
Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table 
VII of the Schedule results in a 30 percent evaluation.  

Consequently, a compensable evaluation for the service-
connected bilateral hearing loss prior to June 26, 2006 and a 
rating in excess of 30 percent beginning on June 26, 2006 is 
not warranted based on these findings.  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86 (2007).  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either service-connected 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2,000 Hertz in either ear.  

Thus, the veteran is not entitled to consideration under 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in his service-connected bilateral hearing loss.  


Bilateral Knee Disabilities

Schedular Criteria

In a September 2004 rating decision, VA assigned a 10 
evaluation for the right and left knee disability under 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  Diagnostic Code 
5099 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 
4.71a.  See 38 C.F.R. § 4.27 (2007).  Bursitis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  Diagnostic Code 5019.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

The veteran complained bilateral knee pain and stiffness with 
flare-ups that caused minimal function impairment on VA 
examination in June 2004.  The knees were stable on 
examination with range of motion from 0 to 125 on the right 
and to 120 on the left; he was unable to do a knee bend.  
Repetitive motion did not cause any additional functional 
limitation.  Degenerative joint disease of the knees was 
diagnosed.  

On VA examination in November 2004, the veteran complained of 
bilateral knee pain, stiffness, and weakness.  He noted 
flare-ups from changes in the weather and from prolonged 
standing.  His range of motion of the knees was the same as 
in June 2004.  There was crepitus on motion.  The knees were 
stable.  Repetitive motion of the knees was not significant 
for increased symptoms.  Degenerative arthritis of the knees 
with residuals was diagnosed.  

It was noted in VA treatment records in June 2005 that there 
was full range of motion of all extremities.  

The veteran complained on VA examination in July 2006 of 
bilateral knee pain, weakness, and stiffness.  Motion of the 
knees was from 0 to 105 degrees on the right and from 0 to 
100 degrees on the left.  Both knees were stable with no 
laxity.  He was unable to do any repetitive movement of the 
knees.  There was no ankylosis.  Degenerative joint disease 
of the knees was diagnosed.  

When comparing the above findings to the rating schedule, the 
Board would note that there was no limitation of extension of 
either knee and limitation of flexion was to no worse than 
100 degrees.  Consequently, a rating in excess of 10 percent 
under the provisions of Diagnostic Codes 5260 and 5261 is not 
assignable for either knee.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
However, the Board notes that no instability of either knee 
was reported on evaluation.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an initial evaluation in excess of 10 
percent is also not warranted for either knee disability 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2007).  

The Board also finds that, because neither limitation of 
flexion or extension of either leg warrants a compensable 
evaluation under the rating schedule, a higher rating is not 
warranted for either service-connected knee disability based 
on the language of VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities 
under Diagnostic Codes 5260 and 5261.  

As noted, when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements and 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although VA examinations in June and November 2004 did not 
find any additional functional loss of either knee, there is 
a notation on VA examination in July 2006 that the veteran 
was unable to do any repetitive movement of the knees.  
However, as motion of the veteran's knees is much greater 
than required for a compensable evaluation under the rating 
schedule, the Board finds that the veteran's current 10 
percent rating for each knee encompasses the factors 
discussed in DeLuca.


Right Elbow Disability

Schedular Criteria

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of flexion of 
the right elbow, under Diagnostic Code 5206, is a residual 
condition.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  As previously noted, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The veteran is currently assigned a 10 percent rating for 
limitation of flexion of the right elbow under Code 5206.  
That section provides for a no percent rating where flexion 
of either the major or minor elbow is 110 degrees or more.  A 
10 percent rating is assigned where flexion of either the 
major or minor elbow is limited to 100 degrees.  A 20 percent 
rating requires that flexion of a major or minor elbow be 
limited to 90 degrees.  38 C.F.R. § 4.71a, Code 5206.  

A 10 percent rating is assigned under Code 5207 when 
extension of the major or minor elbow is limited to 45 
degrees.  A 20 percent rating is assigned under this 
diagnostic code when extension of the major or minor elbow is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Code 5207 (2006).  

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I (2007).  

Analysis

The veteran complained on VA examination in June 2004 of 
persistent pain of the right elbow with restriction of 
activities.  Physical examination of the elbow revealed 0 
degrees of extension, 145 degrees of flexion, and supination 
and pronation of 80 degrees.  Repetitive motion of the elbow 
did not cause further limitation of function.  The diagnosis 
was fracture of the right radial head with residual pain with 
motion.

The veteran complained on VA examination in November 2004 of 
mild to moderate pain in the right elbow with stiffness and 
weakness.  He could not lift things or do sports because of 
his elbow and other joints.  There was 0 degrees of 
extension, 80 degrees of pronation and supination, and 45 
degrees of flexion.  The veteran had good strength to 
moderate resistance of flexion, and repetitive motion was 
significant for slightly increased symptoms.  

On VA examination in July 2006, the veteran complained of 
right elbow pain, especially with movement.  The veteran's 
elbow did not affect his usual occupation as a teacher.  
Physical examination of the right elbow did not show any 
evidence of tenderness, malunion, or deformity.  There was no 
ankylosis.  There was 0 degrees of extension, 135 degrees of 
flexion, and approximately 70 degrees of pronation and 
supination.  Old fracture of the right elbow without 
significant residual was diagnosed.  

Based on the above noted medical findings, the Board 
concludes that an evaluation in excess of 10 percent is not 
assignable for the service-connected right elbow disability 
under the diagnostic codes for limitation of motion.  In 
fact, motion of the right elbow was much greater than 
required for a compensable rating.  

Although it was noted on evaluation in November 2004 that 
flexion of the right elbow was to "45" degrees, the Board 
concludes that this is in error, and the examiner probably 
meant 145 degrees, because flexion was to 145 degrees in June 
2004 and to 135 degrees in July 2006, because other elbow 
motions in November 2004 were the same as in June 2004, and 
because there is no notation in November 2004 of a 
significant increase in disability since June 2004.  

Because there is no medical evidence of ankylosis, flail 
joint, malunion or nonunion of the ulna or radius, or 
impairment of supination or pronation, an increased 
evaluation is also not warranted under another diagnostic 
code for disability of the elbow.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209-5213 (2007).  

Moreover, because the veteran has close to normal range of 
motion of the right elbow, lacking only 10 degrees of flexion 
on VA examination in July 2006, no additional compensation is 
warranted under DeLuca.  See also 38 C.F.R. § 4.40, 4.45.  


Costochondritis

Analysis

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, at 418.  

Costochondritis is not listed in the rating schedule.  In 
this case, costochondritis may be rated as a musculoskeletal 
disability under 38 C.F.R. § 4.71a, or alternatively as a 
muscle disability under 38 C.F.R. § 4.73.

The RO has rated the disability by analogy to removal or 
resection of the ribs under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code  5297.  Since the rating criteria are 
predicated on the removal or resection of two or more ribs 
without regeneration, no compensable rating is possible under 
this diagnostic code in this case because the veteran does 
not have a disability picture reflective of or consistent 
with removal or resection of a rib.  

It appears from the record that the veteran's 10 percent 
rating for costochondritis is based on functional loss.  VA 
must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes; "functional loss" may occur as a result of weakness or 
pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  

In this case, the Board finds no basis on which to award a 
higher rating due to a symptom of pain in this case.  First, 
the veteran's left chest wall pain was not demonstrated 
clinically, including on evaluation in July 2006, but was 
essentially per the veteran's report.  Second, there is no 
evidence that the reported pain causes a limitation of 
function of the chest or ribs; the Board notes in this regard 
that the rating schedule does not provide a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board notes that the veteran's service-connected 
costochondritis could also be analogously evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5321, pertaining to the 
thoracic muscle group.  

The rating criteria for this disability are as follows:

A noncompensable rating is assigned for a "slight" 
disability.  This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function. See 38 C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).

A 20 percent rating is assigned for "severe" or "moderately 
severe" level of disability.  This level of disability is 
associated with objective findings such as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. See 38 C.F.R. § 
4.56(d)(3)(iii).  

The veteran's disability certainly constitutes no more than 
moderate disability of the affected muscle group, as there is 
no evidence of the findings noted for severe or moderately 
severe disability.  

In sum, the evidence establishes that the veteran's 
symptomatology does not meet the criteria for an evaluation 
in excess of 10 percent for costochondritis.  Therefore, the 
claim must be denied.  


Tinnitus

Analysis

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective on June 13, 2003, to clarify existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the decision of the Court, and 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

Thus, more than a single 10 percent disability rating is 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Hypertension

Schedular Criteria

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  

A 20 percent evaluation requires diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
pressure predominantly 120 or more, and a 60 percent 
evaluation requires diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  38 C.F.R. § 4.104, Code 7101.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).  

Analysis

A May 2005 rating decision granted service connection for 
hypertension and assigned a 10 percent evaluation, effective 
on October 7, 2004, under Diagnostic Code 7101.  The veteran 
timely appealed the assigned rating.  

To warrant an evaluation in excess of 10 percent under 
Diagnostic Code 7101, there must be evidence of diastolic 
pressure, the bottom number in a blood pressure reading, that 
is predominantly 110 mm or more or systolic pressure, the top 
number in a blood pressure reading that is predominantly 200 
mm or more.  

The recorded blood pressure readings on VA examination in 
June 2004 were 166/99 and 151/101 sitting and 138/91 and 
133/97 supine.  Blood pressure readings on VA examination in 
July 2006 were 144/108 sitting, with 134/96 and 138/99 
supine.  It was noted in July 2006 that the veteran was 
taking medication for his hypertension.  He had no symptoms 
due to hypertension.  The diagnosis was that of hypertensive 
vascular disease on treatment.  

Because the blood pressure readings noted are lower than 
required for an increased rating, the medical evidence on 
file does not support the assignment of an evaluation in 
excess of 10 percent for service-connected hypertension.  


Hemorrhoids

Schedular Criteria

Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent rating.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent rating.  Hemorrhoids that are mild or 
moderate warrant a 0 percent (i.e., noncompensable) rating.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Analysis

On VA examination in June 2004, the veteran had a history of 
hemorrhoids with bleeding and swelling, for which he was 
treated with preparation H.  A sigmoidoscopy showed mild 
external and small internal hemorrhoids.  The examination 
showed external tags and thrombosed hemorrhoids in the 
external anal canal; the internal anal canal was normal with 
a good tight sphincter.  

It was noted in VA treatment records for September 2005 that 
there were no rectal fissures, hemorrhoids, fistulae or skin 
lesions in the perianal area.  

On VA examination in July 2006, the veteran complained of 
hemorrhoids that bled with constipation.  It was noted that 
bleeding was infrequent and not severe.  The veteran did not 
have anemia or fissures.  There was no evidence of bleeding 
on evaluation.  External hemorrhoids were visible.  The 
diagnosis was that of hemorrhoids, mild, without significant 
symptoms.  

After considering the evidence of record, the Board finds 
that the service-connected hemorrhoids are not productive of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Such findings are not 
shown in any of the medical evidence. 

Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for the service-connected 
hemorrhoids are not met.  


Left Kidney Disability

Schedular Criteria
The veteran's service-connected left kidney disability is 
rated as analogous to hydronephrosis under Diagnostic Code 
7509.  

This diagnostic code provides a 10 percent evaluation for 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  

A 20 percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage.  

A 30 percent evaluation requires frequent attacks of colic 
with infection (pyonephrosis), kidney function impaired.  
Severe hydronephrosis is rated as renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7509.  

Analysis

The veteran was assigned a noncompensable evaluation for his 
service-connected left kidney disability from April 1, 2004 
through September15, 2005, with a 10 percent rating assigned 
effective on September 16, 2005.  

To warrant a compensable rating prior to September 16, 2005, 
there would need to be evidence of an occasional attack of 
colic, not infected and not requiring catheter drainage.  

When examined by VA in June 2004, the veteran had left flank 
tenderness to palpation but there were no masses and his 
kidney was not palpable.  He had no difficulty voiding.  
Consequently, a compensable rating was not warranted prior to 
September 16, 2005.  

The VA records for September 16, 2005 reveal that the veteran 
had hematuria with lower abdominal pain.  A December 2005 
flexible cystoscopy was negative for bladder lesions.  It was 
noted in June 2006 that a CT scan, cystoscopy, and urinalysis 
were normal.  

When examined by VA in July 2006, the veteran had left flank 
tenderness to palpation; no masses were found.  The prostate 
felt normal.  He had not had any urinary infection.  The 
diagnosis was that of hematuria of undetermined etiology, 
associated with left flank pain.  

As there is no evidence beginning on September 16, 2005 of 
disability equivalent to frequent attacks of colic, requiring 
catheter drainage, the requirements for an evaluation in 
excess of 10 percent for service-connected left kidney 
disability have not been met.  


Right Hand Disability

Schedular Criteria

The veteran's service-connected disability of the right hand 
is rated under Diagnostic Code 5229.  

Diagnostic Code 5229 provides the criteria for evaluation of 
limitation of motion of the index or long finger.  Under that 
diagnostic code, a noncompensable evaluation is contemplated 
when there is limitation of motion with a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; and, extension is limited by no more than 30 
degrees.  

A 10 percent disability evaluation is warranted when there is 
limitation of motion with a gap of one inch (2.5 c.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or, 
with extension limited by more than 30 degrees.  

Analysis

On VA examination in June 2004, the veteran reported having 
incurred a crush fracture of the right third metacarpal bone 
in service.  He complained of pain on activity and loss of 
strength.  The examination revealed no anatomical or 
functional defects; he could approach the thumb to all 
fingers.  He could make a good tight grip but not as strong 
as the left hand.  He did not appear to have any marked 
limitation of motion of the right hand, and the disability 
did not affect his daily living or his activities at work.  
The diagnosis was that of fracture of the right third 
metacarpal bone at the base, remote, with weak grip.  

The veteran complained on VA examination of the right hand in 
November 2004 of moderate pain and diminished grip, as well 
as flare-ups with cold weather and repetitive motion.  On 
examination, he could approximate the fingers to the palm 
crease, and there was good strength to range of motion.  Grip 
strength appeared intact.  Repetitive motion of grip 
strengthening did not produce increased symptoms.  Fracture 
of the right hand and residuals was diagnosed.  

Because the medical evidence indicates that the veteran had 
essentially normal range of motion of the right third finger, 
despite his complaints of loss of grip strength, the Board 
finds that an initial compensable rating for the service-
connected right hand disability is not for application.  


Left Great Toe Disability

Schedular Criteria

The veteran's service connected left great toe disability is 
rated under Diagnostic Code 5282 for hammertoe.  According to 
this code, a zero percent rating is assigned for single toes; 
a maximum rating of 10 percent rating is assigned with all 
toes hammertoes, unilateral, without claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282.  

Where there is clawfoot, the rating schedule provides higher 
ratings (Code 5278).  38 C.F.R. § 4.71a.  Here, it was 
specifically noted that the veteran did not have clawfoot, 
and a rating under Code 5278 would be inappropriate.  

According to Diagnostic Code 5284, a 10 percent is warranted 
for a moderate foot injury, a 20 percent rating is provided 
for a moderately severe foot injury, and a (maximum) 30 
percent rating is assigned for a severe injury.  A Note 
following this Code provides that actual loss of use of the 
foot may be rated 40 percent.  38 C.F.R. § 4.71a.  

Analysis

On VA examination in June 2004, the veteran reported injuring 
his left great toe in service when a tire rim fell on it; x-
ray studies were noted to be negative.  He complained of 
continued pain in the toe, which caused difficulty pushing 
off when he walked.  

The examination did not reveal any appreciable tenderness.  
The toe could be moved easily and did not appear to cause 
pain.  He did keep the toe a little hyperextended when he 
walked across the room barefoot; he did not push off with the 
foot.  The diagnosis was that of crush injury to the great 
toe, remote, without fracture or bone or joint damage.  

When examined by VA in July 2006, it was noted that there was 
no incapacitation for working or daily living due to the 
right great toe injury.  An examination of the left foot 
revealed slight hallux valgus of about 20 degrees with a 
slight bunion.  The left great toe would not dorsiflex; 
plantar flexion was to no more than 20 degrees.  There was no 
tenderness on palpation.  

The veteran did not have any hammertoes, flatfoot, or 
clawfoot.  The diagnosis was that of crush injury to the left 
great toe, remote, with some residual pain and limitation of 
dorsiflexion.  

As there is no evidence of hammertoe or clawfoot or more than 
mild foot impairment due to left great toe injury, a 
compensable evaluation is not warranted for service-connected 
disability of the left great toe.  


Lung Disability

Schedular Criteria

Throughout the rating period on appeal, the veteran's lung 
disability is evaluated as noncompensably disabling pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6820, for benign 
neoplasms of the respiratory system.  This code indicates 
that evaluations should be provided under an appropriate 
respiratory analogy.  

As to codes under which the veteran could be rated, the 
General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 10 percent rating where the evidence shows 
Forced Vital Capacity (FVC) of 75- to 80-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 66- to 80-percent 
predicted. 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.  

Chronic Bronchitis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2007), which provides for a 10 percent 
evaluation where Forced Expiratory Volume in one second of 
(FEV-1) is 71 to 80 percent predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent predicted.  

Analysis

As noted, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
service-connected lung disability have not been met.  

It was noted on VA examination in June 2004 that there was x-
ray evidence of multiple small granulomata, with larger 
granuloma noted at the left lung base.  He did not have any 
shortness of breath or coughing.  The diagnosis was that of 
calcified granulomas of the lungs, old.  

When examined by VA in July 2006, the veteran did not have a 
breathing problem and could not recall any pulmonary 
infection.  He was not receiving any treatment for pulmonary 
disease.  

Pulmonary function tests were obtained, which indicated some 
type of lung infection that had healed and left calcified 
granuloma.  He was considered asymptomatic.  This was noted 
usually not to cause any pulmonary problems.  The diagnosis 
was that of calcified granulomatous disease of the lungs.  

As the veteran's lung disability has been essentially 
asymptomatic, as demonstrated by the competent evidence of 
record discussed above, the Board finds that the evidence of 
record is against a finding for the assignment of a 
compensable evaluation.  


Conclusion

The issues addressed above were adjudicated with the 
possibility of "staged ratings," as was granted for the 
veteran's service-connected left shoulder disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, an unusual or exceptional disability picture 
has not been presented in this case so as to render 
inadequate the regular schedular criteria for the purpose of 
evaluating any of the veteran's service-connected 
disabilities.  

The Board notes that the veteran is shown to work full time 
as a teacher.  Consequently, there is no evidence of an 
exceptional disability with marked interference with 
employment.  

Additionally, the veteran is not shown to have had frequent 
periods of hospitalization that would obviate application of 
the regular rating criteria for evaluating a specific 
service-connected disability.  Therefore, a basis for 
referring this case for extraschedular consideration is not 
demonstrated.  



ORDER

1.  Service connection for claimed cardiopulmonary disease is 
denied.  

2.  An initial evaluation in excess of 30 percent for the 
service-connected GERD is denied.  

3.  An initial evaluation of 30 percent for the service-
connected right shoulder disability prior to January 14, 2005 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

4.  An initial evaluation of 40 percent for the service-
connected right shoulder disability is granted beginning on 
January 14, 2005, subject to the regulations controlling the 
payment of VA monetary benefits.  

5.  An initial evaluation in excess of 10 percent for the 
service-connected left shoulder disability prior to July 31, 
2006 and to an initial evaluation in excess of 20 percent 
beginning on July 31, 2006 is denied.

6.  An initial compensable evaluation for the service-
connected bilateral hearing loss prior to June 26, 2006 and 
to an initial evaluation in excess of 30 percent beginning on 
June 26, 2006 is denied.  

7.  An initial evaluation in excess of 10 percent for the 
service-connected right knee disability is denied.  

8.  An initial evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.  

9.  An initial evaluation in excess of 10 percent for the 
service-connected right elbow disability is denied.  

10.  An initial evaluation in excess of 10 percent for the 
service-connected hypertension is denied.  

11.  An initial evaluation in excess of 10 percent for the 
service-connected costochondritis is denied.  

12.  An initial evaluation in excess of 10 percent for the 
service-connected tinnitus is denied.  

13.  An initial evaluation in excess of 10 percent for the 
service-connected hemorrhoids is denied.  

14.  An initial compensable evaluation for the service-
connected left kidney disability prior to September 16, 2005 
and to an initial evaluation in excess of 10 percent 
beginning on September 16, 2005 is denied.  

15.  An initial compensable evaluation for the service-
connected left great toe disability is denied.  

16.  An initial compensable evaluation for the service-
connected right hand disability is denied.  

17.  An initial compensable evaluation for the service-
connected lung disability is denied.  



REMAND

The veteran complained in VA treatment records in 2007 that 
his service-connected low back disability had gotten worse 
since the November 2004 VA examination, to include complaints 
of radiation of pain down the right leg.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the current nature and severity of 
a disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this matter is being REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected low back disability 
since October 2007, the date of the most 
recent treatment records on file.  

After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back disability.  The claims files must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including X-rays, must 
be accomplished.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
low back disability, to include any 
neurological impairment.  The examiner 
should comment as to whether the 
service-connected low back disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
initial evaluation in excess of 20 
percent for service-connected low back 
disability based on all relevant evidence 
on file, to include consideration of 
38 C.F.R. § 3.321(b)(1) (2007).  If the 
issue continues to be denied, the AOJ 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


